Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2.	US 2014/0370441 A1 discloses an aqueous solution containing 0.1-20 wt % of a cyclic ammonium hydroxide as a useful developer for photosensitive resist materials and a resist pattern is formed by applying a chemically amplified positive resist composition onto a substrate to form a resist film, exposing the resist film to high-energy radiation, and developing the exposed resist film in a cyclic ammonium hydroxide-containing aqueous solution.
3.	US 2016/0048076 A1 discloses a positive resist composition comprising a polymer having an acid labile group and an acid generator bound to its backbone, in admixture with an onium salt having a specific cation structure capable of generating sulfonic acid having a molecular weight of at least 540, wherein the composition is effective for suppressing acid diffusion, has high resolution, and forms a pattern of satisfactory profile and minimal edge roughness after exposure and development.
4.	US 2008/0241736 A1 discloses a resist composition comprising a polymer which changes its alkali solubility under the action of an acid as a base resin, to which is added a copolymer comprising recurring units containing a carboxylic acid ammonium salt and recurring units containing at least one fluorine atom as an additive, wherein the composition is suited for immersion lithography.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/11/2022